Case 2:19-cv-10223-FLA-SK Document 79 Filed 06/08/21 Page 1 of 4 Page ID #:378




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-10223-FLA-SK Document 79 Filed 06/08/21 Page 2 of 4 Page ID #:379




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-10223-FLA-SK Document 79 Filed 06/08/21 Page 3 of 4 Page ID #:380




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-10223-FLA-SK Document 79 Filed 06/08/21 Page 4 of 4 Page ID #:381




                                     Chris Langer




              6/8/2021 2:18 AM UTC

              8584425491

              70.95.52.215
              ACDC93AEB810D3C9192BED9039292688
              87960B120C32433400487CB74F64E569
